PER CURIAM:
Georgia A. Green appeals the district court’s order denying relief on her 42 U.S.C. § 1983 (2000) complaint. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Green v. Vickery, No. 4:06-cv-00181-F (E.D.N.C. Feb. 1, 2007). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.